Citation Nr: 0022601
Decision Date: 08/25/00	Archive Date: 11/03/00

DOCKET NO. 96-48 968A              DATE AUG 25, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Portland, Oregon

THE ISSUES

1. Whether clear and unmistakable error was shown in the February
1993 rating decision in which entitlement to service connection for
the cause of the veteran's death was denied.

2. Entitlement to Dependency and Indemnity Compensation (DIC) under
the provisions of 38 U.S.C.A. 1151.

REPRESENTATION

Appellant represented by: Oregon Department of Veterans' Affairs

WITNESS AT HEARING ON APPEAL 

Appellant

ATTORNEY FOR THE BOARD 

Jeanne Schlegel, Counsel 

INTRODUCTION

The veteran served on active duty from July 1960 to June 1965. He
died in September 1992. The appellant is his surviving spouse.

In February 1993, the RO denied the appellant's claim of
entitlement to service connection for the cause of the veteran's
death. The appellant was notified of that decision in March 1993.
She filed a Notice of Disagreement with that decision in April
1993. However, a timely substantive appeal as to that issue was not
filed.

This case is currently before the Board of Veterans' Appeals
(Board) on appeal from an April 1996 rating decision in which the
RO determined that clear and unmistakable error (CUE) was not shown
in the February 1993 rating decision in which the claim of
entitlement to service connection for the cause of the veteran's
death was denied. In that same rating action, basic eligibility for
education benefits under Chapter 35 was established. A Notice of
Disagreement was filed in June 1996 and a Statement of the Case was
issued the same month. Correspondence which was construed as a
substantive appeal was filed in December 1996.

2 - 

This case also comes before the Board from an April 1997 rating
action in which the RO denied entitlement to DIC under the
provisions of 38 U.S.C.A. 1151. A Notice of Disagreement was filed
in August 1997 and a Statement of the Case was issued the same
month. A substantive appeal was filed in September 1997.

Statements submitted by the appellant in March, June and December
1996 may be construed as a claims to reopen the matter of
entitlement to service connection for the cause of the veteran's
death. Inasmuch as the February 1993 decision is final, in order to
reopen that claim, new and material evidence would have to be
submitted. 38 C.F.R. 20.1105. Accordingly, the claim of whether new
and material evidence has been submitted to reopen the claim of
entitlement to service connection for the cause of the veteran's
death is referred to the RO for adjudication.

In July 1999, the appellant requested a hearing to be held before
a member of the Board. This matter is the basis for this remand and
is discussed herein.

In correspondence received in July 1998, the appellant inquired
about her eligibility for Chapter 35 benefits. This inquiry was
addressed in correspondence issued from the RO to the appellant
later in July 1998. Therein, the RO assured the appellant that she
was in fact eligible for Chapter 35 Dependents Educational
Assistance, and that such eligibility had been established in
rating action dated in February 1993.

REMAND

The issues currently certified before the Board on appeal consist
of two: (1) whether clear and unmistakable error was shown in the
February 1993 rating decision in which entitlement to service
connection for the cause of he veteran's death was denied and (2)
entitlement to DIC under the provisions of 38 U.S.C.A. 1151. The
record also indicates that the appellant has again raised the claim
of entitlement to service connection for the cause of the veteran's
death. As indicated

- 3 - 

in the Introduction, since the February 1993 decision is final, see
38 U.S.C.A. 7105 and 38 C.F.R. 20.1103, in order to reopen that
clam, new and material evidence must be submitted. See 38 U.S.C.A.
5108; 38 C.F.R. 3.156. Therefore, that claim, which has not yet
been adjudicated by the RO, is framed as whether new and material
evidence has been submitted to reopen a claim of entitlement to
service connection for the cause of the veteran's death.

In July 1999, the RO issued two separate Supplemental Statements of
the Case to the appellant advising her of the denial of the claim
of whether clear and unmistakable error was shown in the February
1993 rating decision and entitlement to DIC under the provisions of
38 U.S.C.A. 1151. On a VA Form 1-9 received later in July 1999, the
appellant indicated that she wanted a hearing to be held before a
member of the Board at the RO. The appellant explained i-.hat she
believed that the veteran's death was directly related to a service
connected condition, specified as Reiter's syndrome. The request
for a hearing was received within 90 days of the RO's June 12, 2000
notification to the appellant of the certification and transfer of
the case to the Board. See 38 C.F.R. 20.1304. The Board observes
that the appellant's July 1999 hearing request was not entirely
clear with respect to which claims she wishes to pursue.
Accordingly, the purpose of this remand is to clarify that matter
and to afford a Board hearing for the appellant as she requested.

To ensure full compliance with due process requirements, the case
is REMANDED to the regional office (RO) for the following
development:

1. The RO is requested to contact the appellant's representative in
order to ascertain from the appellant which claims she wishes to
pursue on appeal.

2. The RO should schedule the appellant for a travel board hearing
in Portland, Oregon. Appropriate notification should be given to
the appellant and her

- 4 - 

representative, and such notification should be documented and
associated with the claims folder.

The appellant need take no action unless otherwise notified. The
appellant has the right to submit additional evidence and argument
on the matter or matters the Board has remanded to the RO.
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1999)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and
38.02-38.03.

Barry F. Bohan 
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 1999), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (1999).

5 - 



